DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This office action is responsive to the communication filed on 03/01/2021. As an initial matter, the claim objections set forth in the previous office action have been withdrawn in view of Applicant's amendments and arguments. Applicant's remaining arguments regarding 103 rejections of the pending claims 1, 3-12, 14-28, and 41-43  have been considered but they are not persuasive.
Applicant argues RE the limitations of “to generate a navigation path for the medical procedure; and to track activity during implementation of the medical procedure for detecting a deviation from said navigation path by the set deviation amount value such that an alarm is activated by the modeling system in response to the detected deviation from said navigation path during the implementation of the medical procedure, wherein said modeling system is configured to accept a settable deviation amount value” in page 13 against the Burroughs reference individually that “However, Burroughs is a reference directed at a method for orienting orthopedic implants. The cited paragraph discusses a procedure for implanting an "acetablular component" where a "degree of allowable error" is provided that is directed at the orientation of the component as implanted. Hence, Burroughs is concerned with the proper orientation of an implanted device. This is merely a static error of placement, and does not involve 
In response, the examiner contests that  one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here combined teachings of Harbaugh and Burroughs is applied to Avisar modified by Hannula to achieve the claimed limitation as a whole. As cited in the previous office action Harbaugh teaches to generate a navigation path for the medical procedure; and to track activity during implementation of the medical procedure for detecting a deviation from said navigation path by the set deviation amount value such that an alarm is activated by the modeling system in response to the detected deviation from said navigation path during the implementation of the medical procedure in Fig 1, [0017]-[0019] wherein a suggested incision path and length may be calculated, either manually or automatically, the surgeon may manually specify the desired location, orientation, length and/or path of 
Thus, as clearly set forth above Burroughs is only relied upon to provide a user interface to set any desired deviation amount that is incorporated in the interactive surgical path defining to effectively allow the continuous tracking the path dynamically and providing the feedback for any deviation of Harbaugh, also readily suggesting “any desired tolerance for an acceptable deviation” in [0063] before generating the alarm signal/feedback. On the other hand Burroughs is not relied upon to teach monitoring the navigating path or calculating the deviation, which is readily suggested by Harbaugh.
Therefore the Examiner maintains that combined teachings Harbaugh and Burroughs satisfies the requirement of the claim language of the limitation as a whole, 
For the same reason as set forth above, independent claims 16, 26 and 28 reciting limitations similar in scope stand rejected. Dependent claims 3-12, 14-15, 17- 25, 27 and 41-43 stand rejected for depending on the rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, 16, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Avisar (US 8311791 B1), in view of Hannula (US 20130176336 A1), and further in view of Harbaugh  et al (US 20050159759 A1) and Burroughs (US 20120143268 A1).


RE claim 1, Avisar teaches  A modeling system for performing a medical procedure on a particular patient (Fig 1-1A, abstract), comprising: 
a display (Fig 1, col 3 lines 4-5); 
an image generator including specialized software executing on a computer system for generating a dynamic image model of biological tissues for display, said generating for displaying  the tissues realistically representing corresponding actual biological tissues of a particular patient (Fig 1, Col 2 lines 55-60, claim 1, abstract); 
a user tool generator including specialized software executing on a computer system for generating a tool model of a user tool for dynamically interacting with said dynamic image of said biological tissues via manipulations provided by a user input for display (Col 2 lines 61, Col 5 lines 51-53, claim 1); and 
a user navigation interface including specialized software executing on the computer system for navigation for the medical procedure in the dynamic image model; and a user interface to the computer system (Fig 1, 6#605, Col 2 lines 64-col 3 line 8, col 5 lines 49-62 “Interfaces with or without force feedback (20) are connected to the system allowing the surgeon/operator (12) to manipulate the image/model that the system creates;… the surgeon uses the interface (20) to push a tissue (such as by using a chose tool) that he sees in the display (18),”, Col 8 lines 6-10 “the simulated scissors reflect mechanical characteristics of real scissors and will cut in the simulation 
Avisar is silent RE: a camera for generating a live image of the biological tissues of the particular patient for display and adding or modifying features of said biological tissues utilizing images obtained from both the dynamic image model and live images to provide a combined image for display on said display.
However Hannula teaches  a camera for generating a live image of the biological tissues of the particular patient for display in Figs 1-2, [0026], [0051] in order to provide a live view with an anatomical model in superimposed manner aiding the surgeon during a surgery.  Hannula further teaches adding or modifying features of said biological tissues utilizing images obtained from both the dynamic image model and live images to provide a combined image for display on said display in [0037]-[0038], [0042] wherein the anatomical model is modified manually to align with the live view and locking the two view to reflect changes of each other with continuous tracking. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Avisar a camera for generating a live 
Avisar as modified by Hannula is silent RE: to generate a navigation path for the medical procedure; and to track activity during implementation of the medical procedure for detecting a deviation from said navigation path by the set deviation amount value such that an alarm is activated by the modeling system in response to the detected deviation from said navigation path during the implementation of the medical procedure, wherein said modeling system is configured to accept a settable deviation amount value. However Harbaugh teaches to generate a navigation path for the medical procedure; and to track activity during implementation of the medical procedure for detecting a deviation from said navigation path by the set deviation amount value such that an alarm is activated by the modeling system in response to the detected deviation from said navigation path during the implementation of the medical procedure in Fig 1, [0017]-[0019] “a suggested incision path and length may be calculated, either manually or automatically. In some embodiments, the surgeon may manually specify the desired location, orientation, length and/or path of the incision…. tracking the position and/or orientation of the reference structure associated with the incision device, consequently tracking the position and/or orientation of the incision device itself…. 
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Avisar as modified by Hannula a method and system to generate a navigation path for the medical procedure in the dynamic image model; and to track activity during implementation of the medical procedure such that an alarm is activated by the modeling system for deviation from said navigation path during the implementation of the medical procedure, wherein said modeling system is configured to accept a settable deviation amount value, as set forth above by combining Harbaugh and Burroughs, as this doesn’t change the overall operation of the system, and it could be used to thereby increasing system effectiveness and user experience by the path comparison and warning feedback during the medical procedure, with additional flexibility to set a desired deviation amount value for the navigation path.
RE claim 10, Avisar teaches   wherein the user interface to adjust the dynamic image of tissues includes a tool to provide the ability to reposition or rotate objects in the displayed image by selecting the objects and manipulating the objects to a desired position for display in the image (col 8 lines 13-14, col 16 lines 55-56).

RE claim 16, Avisar teaches  A method of using a modeling system to support a medical procedure (Fig 1-1A, abstract), comprising the steps of: 
providing a computer system configured for use in an operating room (Figs 1-2 col 4 lines 19-23); 
providing at least one display connected to said computer system (Fig 1, col 3 lines 4-5);  
obtaining patient image information about the biological tissues of a particular patient (Fig 1#14, Col 2 lines 52-57);  
generating, using specialized software executing on the computer system, a dynamic image model of the biological tissues of the particular patient for display, said generating utilizing said patient image information such that said dynamic image of tissues is displayed realistically representing corresponding actual tissues of the particular patient (Fig 1, Col 2 lines 55-60, claim 1, abstract); 
generating, using specialized software executing on the computer system, a user navigation interface for navigation for the medical procedure in the dynamic image model (Fig 1, 6#605, Col 2 lines 64-col 3 line 8, col 5 lines 49-62 “Interfaces with or without force feedback (20) are connected to the system allowing the surgeon/operator (12) to manipulate the image/model that the system creates;… the surgeon uses the 
adjusting, using a user input to said computer system during the medical procedure, the dynamic image of tissues displayed on the at least one display by adding or modifying features of said biological tissues for display on the at least one display (Fig 1, Col 2 lines 64-col 3 line 8, col 6 lines 50-54, Col 8 lines 6-10 claim 1, abstract); and 
generating, using the computer system, a realistic simulation of at least a part of the surgical procedure being performed on the particular patient for display on the display showing dynamic interactions using the combined image (Fig 1, Col 3 lines 4-8). 
Avisar is silent RE: obtaining the patient image for storing in said computer system. However obtaining patient image information from database storage (Fig 1#14, Col 2 lines 52-57) require obtaining the patient image for storing in said computer system from the patient in order effectively store the images and generating the dynamic image using the image. This can be performed using typical anatomical image capturing method before/during the operation. For example Hannula teaches generating functional map of the brain comprising an anatomical model of the brain and NBS functional data associated with the brain using MRI image for the patient and  storing within a data repository in [0006], [0029] prior to the surgery, includes storing the captured MRI image, in a method of overlaying Navigated Brain Stimulation (NBS) functional data on a live image of a brain  (abstract).
Avisar as modified by Hannula is silent RE: providing a camera in said operating room for generating a live image of the biological tissues of the particular 
However Hannula teaches  providing a camera for generating a live image of the biological tissues of the particular patient for display in Figs 1-2, [0026], [0051] in order to provide a live view with an anatomical model in superimposed manner aiding the surgeon during a surgery. Hannula further teaches adding or modifying features of said biological tissues utilizing images obtained from both the dynamic image model and live images to provide a combined image for display on said display in [0037]-[0038], [0042] wherein the anatomical model is modified manually to align with the live view and locking the two view to reflect changes of each other with continuous tracking. Hannula further teaches modifying the transparency of at least a portion of the functional map/the anatomical model portion independently [0047] to vary display options of the model or the live image as required or desired by the surgeon.   
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Avisar providing a camera in said operating room for generating a live image of the biological tissues of the particular patient; and adding or modifying features of said biological tissues using images obtained from both the dynamic image model and the live images to provide a combined image of the biological tissues of the particular patient, as suggested by Hannula, as this doesn’t change the overall operation of the system, and it could be used to provide a live view with the dynamic tissue model allowing further enhancing the 
Avisar as modified by Hannula is silent RE: generating a navigation path for the medical procedure; accepting a settable deviation amount value as an input to said computer system; and tracking activity during implementation of the medical procedure for detecting a deviation from said navigation path by the set deviation amount value such that an alarm is activated by the modeling system in response to the detected deviation from said navigation path during the implementation of the medical procedure, wherein said modeling system is configured to. However Harbaugh teaches to generate a navigation path for the medical procedure; and to track activity during implementation of the medical procedure for detecting a deviation from said navigation path by the set deviation amount value such that an alarm is activated by the modeling system in response to the detected deviation from said navigation path during the implementation of the medical procedure in Fig 1, [0017]-[0019] “a suggested incision path and length may be calculated, either manually or automatically. In some embodiments, the surgeon may manually specify the desired location, orientation, length and/or path of the incision…. tracking the position and/or orientation of the reference structure associated with the incision device, consequently tracking the position and/or orientation of the incision device itself…. provide feedback if the incision device deviates from the suggested incision path. Feedback functionality may provide feedback in the form of visual, audible or other appropriate feedback.”, [0054]-[0055], [0063]-[0064] etc. Harbaugh is silent RE: accepting a settable deviation amount value as an input to said computer system. However Burroughs teaches in Fig 5a-b, abstract and [0074] wherein 
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Avisar as modified by Hannula a method and system to generate a navigation path for the medical procedure in the dynamic image model; accepting a settable deviation amount value as an input to said computer system; and to track activity during implementation of the medical procedure such that an alarm is activated by the modeling system for deviation from said navigation path during the implementation of the medical procedure, as set forth above by combining Harbaugh and Burroughs, as this doesn’t change the overall operation of the system, and it could be used to thereby increasing system effectiveness and user experience by the path comparison and warning feedback during the medical procedure, with additional flexibility to set a desired deviation amount value for the navigation path.

RE claim 20, Avisar as modified by Hannula, Harbaugh and Burroughs teaches  wherein said adjusting includes making at least a portion of the image of tissues transparent (Hannula [0013], [0047]). 

RE claim 21, Avisar teaches  wherein said adjusting includes rotating an image on the display (col 8 lines 13-14). 

RE claim 22, Avisar teaches  further comprising the step of building a case to support the medical procedure in advance of said medical procedure by creating models for the particular patient using patient medical images configured for generating said dynamic image of the biological tissues of the particular patient (Col 4 lines 43-45). 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Avisar as modified by Hannula, Harbaugh and Burroughs, and further in view of Steingart et al (US 20090018808 A1).

RE claim 3, Avisar as modified by Hannula, Harbaugh and Burroughs is silent RE: wherein the user interface to adjust the dynamic image of tissues includes a tool to provide the ability to draw any geometric shape on the dynamic image of tissues. 
However Steingart teaches in Fig 2, [0029], and [0121], [0156] in order to interactively designate an area of interest on a virtual model to be dynamically modified.   

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Avisar as modified by Hannula, Harbaugh and Burroughs a tool to provide the ability to draw any geometric shape on the dynamic image of tissues, as suggested by Steingart, as this doesn’t change the overall operation of the system, and it could be used to interactively designate an area 

RE claim 4, Avisar as modified by Hannula, Harbaugh and Burroughs is silent RE:  wherein the user interface to adjust the dynamic image of tissues includes a tool to provide the ability to complete an incomplete anatomical structure of the dynamic image of tissues. However Steingart teaches different tools to correct, connect or fill regions of a virtual model to be dynamically modified interactively by the user  in Fig 2, [0017], [0019]-[0020], [0121], [0158], [0165]-[0166] etc.   This can be equally applied in Avisar as modified by Hannula to provide the ability to complete an incomplete anatomical structure of the dynamic image of tissues interactively by the user, as readily recognized by one of ordinary skill in the art.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Avisar as modified by Hannula, Harbaugh and Burroughs wherein the user interface to adjust the dynamic image of tissues includes a tool to provide the ability to complete an incomplete anatomical structure of the dynamic image of tissues, as set forth above applying the tool suggested by Steingart, as this doesn’t change the overall operation of the system, and it could be used to provide additional feature of  completing partial/incomplete regions in the image interactively by the user and thereby increasing system effectiveness and user experience. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Avisar as modified by Hannula, Harbaugh and Burroughs, and further in view of Cohen et al (US 20100305928 A1) and King (US 20110164029 A1).

RE claim 5, Avisar as modified by Hannula, Harbaugh and Burroughs is silent RE: wherein the user interface to adjust the dynamic image of tissues provides the ability to modify the texture, lighting, shadow and/or shading of a portion of the dynamic image of tissues. 
However Cohen teaches an editor tool to specify/modify visualization parameters like texture information associated with a model [0076], lighting conditions [0090] interactively to define/modify the scene with a realistic and accurate simulation.  Cohen is silent RE shadow and/or shading. However it would have been obvious to one of ordinary skill in the art such options can be equally provided to allow the user to fine tune the scene as he teaches changing the shading of the patient's torso [0080] utilizing known graphics tools, and Avisar readily teaches adding shadow effect in Col 5 line 44. For example King teaches user selects of the position of the light source to define desired shadows and lighting effects in [0066].

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Avisar as modified by Hannula, Harbaugh and Burroughs wherein the user interface to adjust the dynamic image of tissues provides the ability to modify the texture, lighting, shadow and/or shading of a portion of the dynamic image of tissues, as suggested by Cohen and King, as this .

Claims 6, 8, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Avisar as modified by Hannula, Harbaugh and Burroughs, and further in view of Bronstein et al (US 20110236868 A1).
RE claim 6, Avisar teaches  wherein said dynamic image of tissues include an image of an anatomical structure (col 4 lines 35-37). 
Avisar as modified by Hannula, Harbaugh and Burroughs is silent RE: wherein said user interface includes an instrument for dynamically interacting with the anatomical structure. 
However Bronstein teaches in [0016], [0025], [0028], to enable a user to interact with anatomical structure by manipulating the real medical tools in a method of performing computerized simulations of image-guided procedures (abstract).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Avisar as modified by Hannula, Harbaugh and Burroughs wherein said user interface includes an instrument for dynamically interacting with the anatomical structure, as suggested by Bronstein, as this doesn’t change the overall operation of the system, and it could be used to enable a user to operate simulated tools by manipulating the real medical tools and thereby increasing system effectiveness and user experience.

RE claim 8, Avisar as modified by Hannula, Harbaugh and Burroughs is silent RE: wherein the user interface to adjust the dynamic image of tissues includes a real surgical tool being used by a surgeon to perform a surgery on the particular patient. 
However Bronstein teaches in [0016], [0028]  to enable a user to operate simulated tools by manipulating the real medical tools.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Avisar as modified by Hannula, Harbaugh and Burroughs wherein the user interface to adjust the dynamic image of tissues includes a real surgical tool being used by a surgeon to perform a surgery on the particular patient, as suggested by Bronstein, as this doesn’t change the overall operation of the system, and it could be used to enable a user to operate simulated tools by manipulating the real medical tools and thereby increasing system effectiveness and user experience.
RE claim 17, Avisar teaches further comprising a user tool generator including specialized software executing on the computer system for generating a user tool model (Col 2 lines 61, Col 5 lines 51-53, claim 1).
Avisar as modified by Hannula, Harbaugh and Burroughs is silent RE:  that includes a model of an actual surgical tool being used by a surgeon during performing a surgery on the particular patient. 
However Bronstein teaches in [0016] “physical objects such as handles, activation buttons and the like, as well as real medical tools may be connected to input units 105 to enable a user to operate simulated tools such as a simulated catheter.”, 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Avisar as modified by Hannula, Harbaugh and Burroughs wherein the user tool model includes a model of an actual surgical tool being used by a surgeon during performing a surgery on the particular patient, as suggested by Bronstein, as this doesn’t change the overall operation of the system, and it could be used to enable a user to operate simulated tools by manipulating the real medical tools and thereby increasing system effectiveness and user experience.

RE claim 18, Avisar as modified by Hannula, Harbaugh and Bronstein teaches  wherein said user tool model includes an image collecting tool configured for receiving an image of tissues of the particular patient, such that by manipulating the image collecting tool, the images displayed on the display are modified (Bronstein [0014] “generate a view that would have been provided by a camera fitted on a colonoscope used for examination of the colon… provide images related to any angle, orientation, position or location of a simulated imaging device”. Furthermore Hannula [0042]).

Claims 7, 9, 11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Avisar as modified by Hannula, Harbaugh and Burroughs, and further in view of Cohen et al. 
RE claim 7, Avisar as modified by Hannula, Harbaugh and Burroughs is silent RE: further comprising: a database for storing a library of a plurality of models of different organs and/or tissues; and a user interface for selecting one model from said plurality of models for use with said user tool model for dynamically interacting with said image of tissues. 
However Cohen teaches in [0022],  [0029] and [0086] wherein a user selects desired components model from plurality of organ models stored to interactively define a customized simulated scene.   

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Avisar as modified by Hannula, Harbaugh and Burroughs, a database for storing a library of a plurality of models of different organs and/or tissues; and a user interface for selecting one model from said plurality of models for use with said user tool model for dynamically interacting with said image of tissues, as suggested by Cohen, as this doesn’t change the overall operation of the system, and it could be used to interactively define a customized simulated scene and thereby increasing system effectiveness and user experience.

RE claim 9, Avisar as modified by Hannula, Harbaugh and Burroughs is silent RE:   wherein the user interface to adjust the dynamic image of tissues includes a tool to provide the ability to select elements of a model of the tool and/or the dynamic image of tissues for removal from the displayed image. 


Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Avisar as modified by Hannula, Harbaugh and Burroughs wherein the user interface to adjust the dynamic image of tissues includes a tool to provide the ability to select elements of a model of the tool and/or the dynamic image of tissues for removal from the displayed image, as suggested by Cohen, as this doesn’t change the overall operation of the system, and it could be used to interactively edit the simulated scene and thereby increasing system effectiveness and user experience.

RE claim 11, Avisar as modified by Hannula, Harbaugh and Burroughs is silent RE:   wherein the user interface to adjust the dynamic image of tissues includes a tool to provide the ability to enhance and integrate anatomical structure in the dynamic image. 
However Cohen teaches as an editor tool to select desired anatomical structure to be added in the scene in [0040],  and specify/modify additional physical characteristics [0084], [0088] and visualization parameters like texture information associated with a model [0076], lighting conditions [0090] interactively to enhance the scene with a realistic and accurate simulation.   

Avisar as modified by Hannula, Harbaugh and Burroughs wherein the user interface to adjust the dynamic image of tissues includes a tool to provide the ability to enhance and integrate anatomical structure in the dynamic image, as suggested by Cohen, as this doesn’t change the overall operation of the system, and it could be used to allow the user to create the scene with a realistic and accurate simulation and thereby increasing system effectiveness and user experience.

RE claim 14, Avisar teaches,   wherein said modeling system is configured with an interface to connect to an interface of an external surgical system present in an operating room for receiving data from the external surgical system (Fig 2, col 8 lines 62-col 9 lines 7 “Collaborative Theater concept. By leveraging next generation broadband infrastructure 25, individuals using SRPs 21, 22, 23 . . . from different hospitals will be connected allowing surgeons across the nation and across the globe to collaboratively plan a surgery case, e.g., surgeons from two or more distributed sites step into their SRP and rehearse, together, on a patient case toward a surgery. This Collaborative Theater allows surgeons to study the best practice methods by observing previous Surgical Theater cases as well as providing remote teaching and mentoring. The Collaborative Theater allows all the hospitals that are connected and using the SRP to gain access to the up to date accrued knowledge and most recent "best practices".”).  
Avisar as modified by Hannula, Harbaugh and Burroughs is silent RE: for use in generating said dynamic image of tissues for display consistent with an operation of the external surgical system. 
However Cohen teaches receiving a user-defined scene from external system in [0028]-[0029], [0056], [0063] etc that can be used or edited to generate a medical procedure simulation for further interaction to practice the procedure similar to Avisar. This is readily available or can equally be applied in  Avisar for receiving data from the external surgical system for use in generating said dynamic image of tissues for display consistent with an operation of the external surgical system to increase the effectiveness of the collaborative surgical system connecting and sharing knowledge and experience with planning and rehearsal together (Avisar Fig 2 col 8 lines 62-67). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Avisar as modified by Hannula, Harbaugh and Burroughs for receiving data from the external surgical system for use in generating said dynamic image of tissues for display consistent with an operation of the external surgical system, utilizing the teaching of suggested by Cohen in the collaborative environment of Avisar as set forth above, as this doesn’t change the overall operation of the system, and it could be used to increase the effectiveness of the collaborative surgical system connecting and sharing knowledge and experience with planning and rehearsal together and thereby increasing system effectiveness and user experience.

RE claim 15, Avisar as modified by Hannula, Harbaugh and Cohen teaches,    wherein said external surgical system is a navigation system for use during the medical procedure which is a surgical procedure being performed in the operating room (Avisar Fig 2 col 8 lines 62-67 and Cohen [0063]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Avisar as modified by Hannula, Harbaugh and Burroughs, and further in view of Green et al (US 20110301982 A1).

RE claim 12, Avisar as modified by Hannula, Harbaugh and Burroughs is silent RE:  wherein the user interface to adjust the dynamic image of tissues includes a tool to provide the ability to a draw any geometric shape for adding to the dynamic image of tissues. 
However Green teaches in [0309], [0318], [0355] wherein the user can draw a desired shape and color to add to an image to provide better documentation of medical information on specific area of the image using electronic drawing tools.   

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Avisar as modified by Hannula, Harbaugh and Burroughs wherein the user interface to adjust the dynamic image of tissues includes a tool to provide the ability to a draw any geometric shape for adding to the dynamic image of tissues, as suggested by Green, as this doesn’t change the overall operation of the system, and it could be used to interactively provide better .

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Avisar as modified by Hannula, and further in view of Shimada et al (US 20100299101 A1).

RE claim 42, Avisar as modified by Hannula, Harbaugh and Burroughs is silent RE:  wherein said modeling system is configured to provide a warning to the surgeon about a proximity of one or more surgical tools to a specific anatomical structure of the patient.
However Shimada teaches in [0081]-[0082]  to reduce the risk of injury to these structures during portal placement and other surgical maneuvers.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Avisar as modified by Hannula, Harbaugh and Burroughs wherein said modeling system is configured to provide a warning to the surgeon about a proximity of one or more surgical tools to a specific anatomical structure of the patient, as suggested by Shimada, as this doesn’t change the overall operation of the system, and it could be used to reduce the risk of injury to these structures during portal placement and other surgical maneuvers and thereby increasing system effectiveness and user experience.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Avisar as modified by Hannula, Harbaugh and Burroughs and further in view of McGee et al (US 20060116576 A1).

RE claim 43, Avisar as modified by Hannula, Harbaugh and Burroughs is silent RE:  wherein said surgical path includes the user placing a marker marking a specific anatomical structure of the particular patient, and wherein the alarm is activated by the modeling system when the surgeon deviates from said navigation path during the implementation of the medical procedure by a proximity of the user tool to the specific anatomical structure represented by the marker during the surgery.
However McGee teaches in Fig 6 and [0025], [0043], [0047], [0050] etc. to provide real-time feedback that helps ensure that the user does not inadvertently deliver therapy to site that should be avoided.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Avisar as modified by Hannula, Harbaugh and Burroughs wherein said surgical path includes the user placing a marker marking a specific anatomical structure of the particular patient, and wherein the alarm is activated by the modeling system when the surgeon deviates from said navigation path during the implementation of the medical procedure by a proximity of the user tool to the specific anatomical structure represented by the marker during the surgery, as suggested by McGee, as this doesn’t change the overall operation of the system, and it could be used to provide real-time feedback that helps ensure that the .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Avisar as modified by Hannula, Harbaugh and Burroughs and further in view of Reitinger et al (Reitinger, Bernhard, et al. "Liver surgery planning using virtual reality." IEEE Computer Graphics and Applications 26.6 (2006): 36-47, Applicant cited).

RE claim 19, Avisar as modified by Hannula, Harbaugh and Burroughs is silent RE:  wherein said adjusting includes painting at least a portion of the image of tissues.
However Reitinger teaches in Fig 5, page 42 col 2 ” The surgeon labels the vessel system parts with a simple click-to-color interaction”. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Avisar as modified by Hannula, Harbaugh and Burroughs wherein said adjusting includes painting at least a portion of the image of tissues, as suggested by Reitinger, as this doesn’t change the overall operation of the system, and it could be used to interactively label a desired part by the painting/color and thereby increasing system effectiveness and user experience.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Avisar as modified by Hannula, Harbaugh and Burroughs, and further in view of Cohen et al. 

Claims 23-24 recite limitations similar in scope with limitations of claim 14 as method and therefore rejected under the same rationale.

Claims 25 and 41  rejected under 35 U.S.C. 103 as being unpatentable over Avisar as modified by Hannula, Harbaugh and Burroughs and further in view of Shimada et al. 

Claims 25 and 41 recite limitations similar in scope with limitations of claim 42 as method and therefore rejected under the same rationale.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Avisar as modified by Hannula, Harbaugh and Burroughs as applied in claim 22, and further in view of Cohen et al and McGee et al. 
Claim 26 recites limitations similar in scope with limitations of claims 22, 14 and 43 combined in a single claim and therefore rejected under the same rationale.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Avisar as modified by Hannula, Harbaugh, Burroughs, Cohen and McGee as applied to claim 26 above,  and further in view of Reitinger as applied in claim 19.
Claim 27 recites limitations similar in scope with limitations of claims 19-21 combined in a single claim and therefore rejected under the same rationale.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Avisar as modified by Hannula, Harbaugh, Burroughs and Cohen as applied in claims 7 and 14, and further in view of Bronstein. 
Claim 28 recites limitations similar in scope with limitations of claims 7 and 14 and therefore rejected under the same rationale. In addition Avisar teaches, wherein said database is also configured for storing medical images of a particular patient (Fig 1A, col 2 lines 52-53), wherein said modeling system is configured for building a case to support said surgical procedure in advance of said procedure by creating models for the particular patient using the patient medical images (Col 4 lines 43-45); a user interface for selecting said case from a plurality of such cases for loading in said modeling system (Col 6 lines 63-col 7 lines 7), that would be equally applied for use in generating the combined dynamic image.
Avisar as modified by Hannula, Harbaugh, Burroughs and Cohen is silent RE: at least one touchscreen display and receiving inputs from the user via said touchscreen display. 
However Bronstein teaches in [0084] wherein a user can interactively mark area by sketching directly on the touchscreen display.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Avisar as modified by Hannula, Harbaugh, Burroughs and Cohen at least one touchscreen display and receiving inputs from the user via said touchscreen display, as suggested by Bronstein, as this doesn’t change the overall operation of the system, and it could be used to allow the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Table 1 illustrates the conflicting claim pairs with US Patent # 10056012 B1:

Present Application
1
16
26
28
US Patent # 10056012 B1
1
14
14
1



Claims 1 and 16 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 14 of US Patent # 10056012 B1, in view of  Hannula, Harbaugh and Burroughs.

Table 2 illustrates the conflicting claim pair  with mapping, with the differences shown in bold form.
Claim 1 of present App.
Claim 1 of US 10056012 B1

A modeling system for enabling a user to perform a simulated medical procedure, said system comprising:
a display;
a display for displaying images to the user;
a camera for generating a live image of the biological tissues of the particular patient for display;

an image generator including specialized software executing on a computer system for generating a dynamic image model of biological tissues for display, said generating for displaying  the tissues realistically representing corresponding actual biological tissues of a particular patient;
an image generator using one or more of said computers for executing software for generating a dynamic realistic image of the tissues of the particular patient for displaying on said display, wherein said realistic image of the tissues is provided showing an appearance including shadowing and textures indicative of the tissues of the particular patient;
a user tool generator including specialized software executing on a computer system for generating a tool model of a user tool for dynamically interacting with said dynamic image of 

 to generate a navigation path for the medical procedure in the dynamic image model;
a user interface to the computer system configured for permitting a user to utilize images obtained from both the dynamic image model and live images to provide a combined image for display to aid implementation of the medical procedure on the particular patient, wherein said modeling system is configured to accept a settable deviation amount value, and wherein said modeling system detects, during the surgical procedure, a deviation from said navigation path by the set deviation amount value, and wherein said modeling system is configured for use in an operating room during actual performance of the surgical procedure on the particular patient such that an alarm is activated by the modeling system when a part of the implementation of the surgical procedure detected a deviation from said navigation path during the implementation of the medical procedure on the particular patient.
updating the display of tissues to compensate for anatomical structures that are in the actual biological tissue of the particular patient but are missing from the dynamic image of tissues originally displayed such that the dynamic image of tissues displayed are subsequently displayed on the display as integrated tissue with the added or modified features integrated with the dynamic image of the tissues originally displayed, wherein dynamic interaction between the user tool image and the image of the tissues, as added or modified, is displayed on said display providing realistic visual features exhibiting realistic mechanical interactions in the tissues including the added or modified tissues, said mechanical interactions based on the stored physical characteristics of the tissues originally displayed.


As seen from the table most of the elements of claim 1 of the application map into  Claim 1 of US Patent # 10056012, with slight language variation claiming the same features. 
  However Hannula teaches  a camera for generating a live image of the biological tissues of the particular patient for display in Figs 1-2, [0026], [0051] in order to provide a live view with an anatomical model in superimposed manner aiding the surgeon during a surgery. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Claim 1 of US Patent # 10056012 a camera for generating a live image of the biological tissues of the particular patient for display and adding or modifying features of said biological tissues utilizing images obtained from both the dynamic image model and live images to provide a combined image for display on said display, as suggested by Hannula, as this doesn’t change the overall operation of the system, and it could be used to provide a live view with the dynamic tissue model allowing further enhancing the adjust/modify/interact with the model with respect to the live view and thereby increasing system effectiveness and user experience.
The second difference is claim 1 of the patent is silent RE: utilizing images obtained from both the dynamic image model and live images to provide a combined image for display to aid a surgical operation, wherein said modeling system is configured for use in an operating room during the medical procedure on the particular patient.  However the feature of “updating the display of tissues to compensate for anatomical structures that are in the actual biological tissue of the particular patient but are missing from the dynamic image of tissues originally displayed such that the dynamic image of tissues displayed are subsequently displayed on the display as integrated tissue with the added or modified features integrated with the 
The third difference is claim 1 of the patent is silent RE: Avisar as modified by Hannula is silent RE: to generate a navigation path for the medical procedure; and to track activity during implementation of the medical procedure for detecting a deviation from said navigation path by the set deviation amount value such that an alarm is activated by the modeling system in response to the detected deviation from said navigation path during the implementation of the medical procedure, wherein said modeling system is configured to accept a settable deviation amount value. However Harbaugh teaches to generate a navigation path for the medical procedure; and to track activity during implementation of the medical procedure for detecting a deviation from 
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Claim 1 of US Patent # 10056012 as modified by Hannula a method and system to generate a navigation path for the medical procedure in the dynamic image model; and to track activity during implementation of the medical procedure such that an alarm is activated by the 

Claim 16 recites limitations similar in scope with limitations of claim 1 as method utilizing the system and therefore rejected under the same rationale. In addition claim 14 of the patent teaches A method for simulating a medical procedure utilizing the modelling system of claim 1 and adjusting, using a user input to said computer system during the medical procedure, the dynamic image of tissues displayed on the at least one display by adding or modifying features of said biological tissues. In addition Claim 14 of US Patent # 10056012 teaches obtaining the patient image for the storing as “obtaining patient image information about the biological tissues of a particular patient for storing in said computer system”

Claim 26 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of US Patent # 10056012 B1, in view of  Hannula, Harbaugh and Burroughs as applied to claim 16 above, in view of  Avisar (US 20130047103 A1, hereinafter Avisar’103) and further in view of Cohen et al and McGee et al. 

Claim 26 recites limitations similar in scope with limitations of claim 16 and therefore rejected under the same rationale.
Claim 14 of US Patent # 10056012 as modified by Hannula, Harbaugh and Burroughs silent RE:
building a case to support said surgery in advance of said surgery by creating models for the particular patient using the patient medical images configured for generating dynamic images of the biological tissues of the particular patient.
However Avisar’103 teaches the above in [0037] that can be equally applied for effective  planning and preparation, allowing surgeons to tailor a specific surgical strategy for a given case, maximizing the surgery efficiency while minimizing the risk and thereby ensuring effectiveness of the system.
Claim 14 of US Patent # 10056012 as modified by Hannula, Harbaugh, Burroughs and Avisar’103 is silent RE:
receiving data from an external surgical system being used during the surgery, said data being used by said simulation tool to ensure that said dynamic image of the biological tissues is consistent with an operation of the external surgical system. 
However Avisar’103 teaches receiving data from an external surgical system being used during the surgery, said data being used by said simulation tool as connecting and using Collaborative Theater allowing surgeons to rehearse together, on a patient case toward a surgery in Fig 2, [0074]. Avisar’103 is silent RE: for use in generating said dynamic image of tissues for display consistent with an operation of the external surgical system. 
Claim 14 of US Patent # 10056012 as modified by Hannula, Harbaugh, Burroughs and Avisar’103 for receiving data from the external surgical system for use in generating said dynamic image of tissues for display consistent with an operation of the external surgical system to increase the effectiveness of the collaborative surgical system connecting and sharing knowledge and experience with planning and rehearsal together (Avisar’103 Fig 2, [0074]). 
Claim 14 of US Patent # 10056012 as modified by Hannula, Harbaugh, Burroughs,  Avisar’103 and Cohen is silent RE:
said surgical path includes the user placing a marker marking a specific anatomical structure of the particular patient, and wherein the alarm is activated by the modeling system when the surgeon deviates from said navigation path during the implementation of the medical procedure by a proximity of the user tool to the specific anatomical structure represented by the marker during the surgery.
However McGee teaches in Fig 6 and [0025], [0043], [0047], [0050] etc. to provide real-time feedback that helps ensure that the user does not inadvertently deliver therapy to site that should be avoided.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Claim 14 of US Patent # 10056012 as modified by Hannula, Harbaugh, Burroughs, Avisar’103 and Cohen wherein said surgical path includes the user placing a marker marking a specific anatomical structure  tool to the specific anatomical structure represented by the marker during the surgery, as suggested by McGee, as this doesn’t change the overall operation of the system, and it could be used to provide real-time feedback that helps ensure that the user does not inadvertently deliver therapy to site that should be avoided and thereby increasing system effectiveness and user experience.

Claim 28 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent # 10056012 B1, in view of  Hannula, Harbaugh and Burroughs, as applied to claim 1 above and further in view of Cohen, and further in view of Avisar’103 and further in view of Bronstein. 

Claim 28 recites limitations similar in scope with limitations of claim 1 and therefore rejected under the same rationale. 
Claim 1 of US Patent # 10056012 as modified by Hannula, Harbaugh and Burroughs is silent RE:
a database for storing a library of a plurality of models of different organs and/or tissues, wherein said database is also configured for storing medical images of a particular patient.
1 of US Patent # 10056012 teaches a database for storing physical characteristics of the tissues of a particular patient that can be equally configured to storing medical images of a particular patient, in order to effectively generate the dynamic images from the patient image, as readily recognized by one of ordinary skill in the art. For example Hannula teaches generating functional map of the brain comprising an anatomical model of the brain and NBS functional data associated with the brain using MRI image for the patient and  storing within a data repository in [0029] prior to the surgery, includes storing the captured MRI image. In addition Cohen teaches a database storing a library of a plurality of models of different organs and/or tissues in [0022],  [0029] and [0086] wherein a user selects desired components model from plurality of organ models stored to interactively define a customized simulated scene.   
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Claim 1 of US Patent # 10056012 as modified by Hannula, Harbaugh and Burroughs, a database for storing a library of a plurality of models of different organs and/or tissues, wherein said database is also configured for storing medical images of a particular patient, as set forth above combining teachings of  Claim 1 of US Patent # 10056012, Hannula and Cohen, as this doesn’t change the overall operation of the system, and it could be used to effectively providing the patient image the initial dynamic image or for later use and further interactively define a customized simulated scene and thereby increasing system effectiveness and user experience.

Claim 1 of US Patent # 10056012 as modified by Hannula, Harbaugh, Burroughs and Cohen is silent RE:
wherein said modeling system is configured for building a case to support said surgical procedure in advance of said procedure by creating models for the particular patient using the patient medical images; and a user interface for selecting said case from a plurality of such cases for loading in said modeling system. 
However Avisar’103 teaches the above in [0037], and [0049] that can be equally applied for effective  planning and preparation, allowing surgeons to tailor a specific surgical strategy for a given case, maximizing the surgery efficiency while minimizing the risk and thereby ensuring effectiveness of the system.
Claim 1 of US Patent # 10056012 as modified by Hannula, Harbaugh, Burroughs, Cohen and Avisar’103 is silent RE:
an interface to connect to an interface of an external surgical system or tool present in the operating room for receiving data from the external surgical system or tool for use in generating said dynamic image of tissues for display consistent with an operation of the external surgical system or tool. 
However Avisar’103 teaches receiving data from an external surgical system being used during the surgery, said data being used by said simulation tool as connecting and using Collaborative Theater allowing surgeons to rehearse together, on a patient case toward a surgery in Fig 2, [0074]. Avisar’103 is silent RE: for use in generating said dynamic image of tissues for display consistent with an operation of the external surgical system. 
Claim 1 of US Patent # 10056012 as modified by Hannula, Harbaugh, Burroughs, Cohen and Avisar’103 to include an interface to connect to an interface of an external surgical system or tool present in the operating room for receiving data from the external surgical system or tool for use in generating said dynamic image of tissues for display consistent with an operation of the external surgical system or tool, as set forth above, combining Avisar’103 and Cohen to increase the effectiveness of the collaborative surgical system connecting and sharing knowledge and experience with planning and rehearsal together (Avisar’103 Fig 2, [0074]). 

Claim 1 of US Patent # 10056012 as modified by Hannula, Harbaugh, Burroughs, Cohen and Avisar’103 is silent RE: at least one touchscreen display and receiving inputs from the user via said touchscreen at least one display. 
However Bronstein teaches in [0084] wherein a user can interactively mark area by sketching directly on the touchscreen display.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Claim 1 of US Patent # 10056012 as modified by Hannula, Harbaugh, Burroughs, Cohen and Avisar’103 a touchscreen display and receiving inputs from the user via said touchscreen display, as suggested by Bronstein, as this doesn’t change the overall operation of the system, and it could 

Table 3 illustrates the conflicting claim pairs with US Patent # 8311791 B1:

Present Application
1
16
26
28
US Patent # 8311791
1
24
24
1



Claims 1 and 16 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent # 8311791 B1, in view of  Hannula, Harbaugh and Burroughs.
Table 4 illustrates the conflicting claim pair  with mapping, with the differences shown in bold form.
Claim 1 of present App.
Claim 1 of US 8311791 B1
A modeling system for performing a medical procedure on a particular patient, comprising:
A modeling system comprising one or more computers for performing a surgical simulation, said system further comprising:
a display;
display for displaying
a camera for generating a live image of the biological tissues of the particular patient for display;

an image generator including specialized software executing on a 

display for displaying, to a user, the simulated medical procedure in real time including showing said user tool image dynamically interacting with said realistic dynamic images of said one or more organs according to said inputs



 to generate a navigation path for the medical procedure in the dynamic image model;
a user interface to the computer system configured for permitting a user to utilize images obtained from both the dynamic image model and live images to provide a combined image for display to aid implementation of the medical procedure on the particular patient, wherein said modeling system is configured to accept a settable deviation amount value, and wherein said modeling system detects, during the surgical procedure, a deviation from said navigation path by the set deviation amount value, and wherein said modeling system is configured for use in an operating room during actual performance of the surgical procedure on the particular patient such that an alarm is activated by the modeling system when a part of the implementation of the surgical procedure detected a deviation from said navigation path during the implementation of the medical procedure on the particular patient.



As seen from the table most of the elements of claim 1 of the application map into  Claim 1 of US Patent # 8311791, with slight language variation claiming the same features. 
The first difference is claim 1 of the patent is silent RE: a camera for generating a live image of the biological tissues of the particular patient for display.  However 
The second difference is claim 1 of the patent is silent RE: utilize images obtained from both the dynamic image model and live images to provide a combined image for display to aid a surgical operation, wherein said modeling system is configured for use in an operating room during the medical procedure on the particular patient.  However Hannula teaches interacting utilizing images obtained from both the dynamic image model and live images to provide a combined image for display on said display for display to aid a surgical operation, wherein said modeling system is configured for use in an operating room during the medical procedure on the particular patient in [0037]-[0038], [0042] wherein the anatomical model is modified manually to align with the live view and locking the two view to reflect changes of each other with continuous tracking. 

The third difference is claim 1 of the patent # 8311791 is silent RE: to generate a navigation path for the medical procedure; and to track activity during implementation of the medical procedure for detecting a deviation from said navigation path by the set deviation amount value such that an alarm is activated by the modeling system in response to the detected deviation from said navigation path during the implementation of the medical procedure, wherein said modeling system is configured to accept a settable deviation amount value. However Harbaugh teaches to generate a navigation path for the medical procedure; and to track activity during implementation of the medical procedure for detecting a deviation from said navigation path by the set deviation amount value such that an alarm is activated by the modeling system in response to the detected deviation from said navigation path during the implementation of the medical procedure in Fig 1, [0017]-[0019] “a suggested incision path and length may be calculated, either manually or automatically. In some embodiments, the surgeon may manually specify the desired location, orientation, length and/or path of the 
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Claim 1 of US Patent # 8311791 as modified by Hannula a method and system to generate a navigation path for the medical procedure in the dynamic image model; and to track activity during implementation of the medical procedure such that an alarm is activated by the modeling system for deviation from said navigation path during the implementation of the medical procedure, wherein said modeling system is configured to accept a settable deviation amount value, as set forth above by combining Harbaugh and Burroughs, as this doesn’t change the overall operation of the system, and it could be used to thereby increasing system effectiveness and user experience by the path comparison and 

Claim 16 recites limitations similar in scope with limitations of claim 1 as method utilizing the system and therefore rejected under the same rationale. In addition claim 24 of the patent teaches A method for simulating a medical procedure utilizing the modelling system of claim 1. Hannula further teaches adding or modifying features of said biological tissues utilizing images obtained from both the dynamic image model and live images to provide a combined image for display on said display in [0037]-[0038], [0042] wherein the anatomical model is modified manually to align with the live view and locking the two view to reflect changes of each other with continuous tracking. Hannula further teaches modifying the transparency of at least a portion of the functional map/the anatomical model portion independently [0047] to vary display options of the model or the live image as required or desired by the surgeon. This can be equally applied in Claim 1/24 of US Patent # 8311791 as modified by Hannula, Harbaugh and Burroughs to allow the user to add or modify features of said biological tissues interactively to increase system effectiveness and user experience, as readily recognized by one in ordinary skill of art.
Claim 1/24 of US Patent # 8311791 as modified by Hannula, Harbaugh and Burroughs is silent RE: obtaining the patient image for the storing. However storing patient medical images of one or more organs of a particular patient in a database in claim 24 require obtaining the patient image for storing in said computer system from the patient in order effectively store the images and generating the dynamic image 

Claim 26 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1/24 of US Patent # 8311791 B1, in view of  Hannula, and Harbaugh as applied to claim 16 above, further in view of  Avisar’103 and further in view of Cohen et al and Mcgee et al.

Claim 26 recites limitations similar in scope with limitations of claim 16 and therefore rejected under the same rationale.
Claim 1/24 of US Patent # 8311791 as modified by Hannula silent RE:
building a case to support said surgery in advance of said surgery by creating models for the particular patient using the patient medical images configured for generating dynamic images of the biological tissues of the particular patient.
However Avisar’103 teaches the above in [0037] that can be equally applied for effective  planning and preparation, allowing surgeons to tailor a specific surgical strategy for a given case, maximizing the surgery efficiency while minimizing the risk and thereby ensuring effectiveness of the system.
Claim 1/24 of US Patent # 8311791 as modified by Hannula, Harbaugh and Avisar’103 is silent RE:
receiving data from an external surgical system being used during the surgery, said data being used by said simulation tool to ensure that said dynamic image of the biological tissues is consistent with an operation of the external surgical system. 
However Avisar’103 teaches receiving data from an external surgical system being used during the surgery, said data being used by said simulation tool as connecting and using Collaborative Theater allowing surgeons to rehearse together, on a patient case toward a surgery in Fig 2, [0074]. Avisar’103 is silent RE: for use in generating said dynamic image of tissues for display consistent with an operation of the external surgical system. 
However Cohen teaches receiving a user-defined scene from external system in [0028]-[0029], [0056], [0063] etc that can be used or edited to generate a medical procedure simulation for further interaction to practice the procedure similar to claim 24 of the patent. This can equally be applied in  Claim 1/24 of US Patent # 8311791 as modified by Hannula, Harbaugh, Burroughs and Avisar’103 for receiving data from the external surgical system for use in generating said dynamic image of tissues for display consistent with an operation of the external surgical system to increase the effectiveness of the collaborative surgical system connecting and sharing knowledge and experience with planning and rehearsal together (Avisar’103 Fig 2, [0074]). 
Claim 1/24 of US Patent # 8311791 as modified by Hannula, Harbaugh, Burroughs, Avisar’103 and Cohen is silent RE:
 tool to the specific anatomical structure represented by the marker during the surgery.
However McGee teaches in Fig 6 and [0025], [0043], [0047], [0050] etc. to provide real-time feedback that helps ensure that the user does not inadvertently deliver therapy to site that should be avoided.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Claim 14 of US Patent # 8311791 as modified by Hannula, Harbaugh, Burroughs, Avisar’103 and Cohen wherein said surgical path includes the user placing a marker marking a specific anatomical structure of the particular patient, and wherein the alarm is activated by the modeling system when the surgeon deviates from said navigation path during the implementation of the medical procedure by a proximity of the user tool to the specific anatomical structure represented by the marker during the surgery, as suggested by McGee, as this doesn’t change the overall operation of the system, and it could be used to provide real-time feedback that helps ensure that the user does not inadvertently deliver therapy to site that should be avoided and thereby increasing system effectiveness and user experience.
Claim 28 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 13 of US Patent # 8311791 B1, in view of  Hannula, Harbaugh, and Burroughs as applied to claim 1 above and further in view of Avisar’103, further in view of Cohen, and further in view of Bronstein. 

Claim 28 recites limitations similar in scope with limitations of claim 1 and therefore rejected under the same rationale. In addition claim 1 of US Patent # 8311791 B1 teaches a database for storing medical images of a particular patient, wherein said database is also configured for storing medical images of a particular patient.
Claim 1 of US Patent # 8311791 as modified by Hannula, Harbaugh and Burroughs is silent RE:
wherein said modeling system is configured for building a case to support said surgical procedure in advance of said procedure by creating models for the particular patient using the patient medical images; and a user interface for selecting said case from a plurality of such cases for loading in said modeling system. 
However Avisar’103 teaches the above in [0037], and [0049] that can be equally applied for effective  planning and preparation, allowing surgeons to tailor a specific surgical strategy for a given case, maximizing the surgery efficiency while minimizing the risk and thereby ensuring effectiveness of the system.
Claim 1 of US Patent # 8311791 as modified by Hannula, Harbaugh and Avisar’103 is silent RE:
The database storing a library of a plurality of models of different organs and/or tissues. However Cohen teaches in [0022],  [0029] and [0086] wherein a user selects 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Claim 1 of US Patent # 8311791 as modified by Hannula, Harbaugh, Burroughs and Avisar’103, a database for storing a library of a plurality of models of different organs and/or tissues as suggested by Cohen, as this doesn’t change the overall operation of the system, and it could be used to interactively define a customized simulated scene and thereby increasing system effectiveness and user experience.

Claim 1 of US Patent # 8311791 as modified by Hannula, Harbaugh, Burroughs, Avisar’103 and Cohen is silent RE:
an interface to connect to an interface of an external surgical system or tool present in the operating room for receiving data from the external surgical system or tool for use in generating said dynamic image of tissues for display consistent with an operation of the external surgical system or tool. 
However Avisar’103 teaches receiving data from an external surgical system being used during the surgery, said data being used by said simulation tool as connecting and using Collaborative Theater allowing surgeons to rehearse together, on a patient case toward a surgery in Fig 2, [0074]. Avisar’103 is silent RE: for use in generating said dynamic image of tissues for display consistent with an operation of the external surgical system. 
Claim 1 of US Patent # 8311791 as modified by Hannula, Harbaugh, Burroughs, Avisar’103 and Cohen to include an interface to connect to an interface of an external surgical system or tool present in the operating room for receiving data from the external surgical system or tool for use in generating said dynamic image of tissues for display consistent with an operation of the external surgical system or tool, to increase the effectiveness of the collaborative surgical system connecting and sharing knowledge and experience with planning and rehearsal together (Avisar’103 Fig 2, [0074]). 

Claim 1 of US Patent # 8311791 as modified by Hannula, Harbaugh, Burroughs, Avisar’103 and Cohen is silent RE: a touchscreen display and receiving inputs from the user via said touchscreen display. 
However Bronstein teaches in [0084] wherein a user can interactively mark area by sketching directly on the touchscreen display.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Claim 1 of US Patent # 8311791 as modified by Hannula, Harbaugh, Burroughs, Avisar’103 and Cohen a touchscreen display and receiving inputs from the user via said touchscreen display, as suggested by Bronstein, as this doesn’t change the overall operation of the system, and it could 

Table 5 illustrates the conflicting claim pairs with US Patent # 8831924 B1:

Present Application
1
16
26
28
US Patent # 8831924
1
1
1
1



Claims 1 and 16 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent # 8831924 B1, in view of  Hannula and Burroughs.

The following Table  illustrates the conflicting claim pair  with mapping, with the differences shown in bold form.
Claim 1 of present App.
Claim 1 of US 8831924 B1
A modeling system for performing a medical procedure on a particular patient, comprising:
A modeling system for enabling a user to perform a simulated medical procedure, said system comprising:

a display for displaying images to the user;
a camera for generating a live image of the biological tissues of the particular patient for display;

an image generator including specialized software executing on a computer system for generating a dynamic image model of biological tissues for display, said generating for displaying  the tissues realistically representing corresponding actual biological tissues of a particular patient;
an image generator using one or more of said computers for executing software adapted for generating a dynamic realistic image of the organ and surrounding tissue for displaying on said display, wherein said realistic image is provided showing an appearance including shadowing and textures indicative of an actual organ and surrounding tissue;
a user tool generator including specialized software executing on a computer system for generating a tool model of a user tool for dynamically interacting with said dynamic image of said biological tissues via manipulations provided by a user input for display;
a user tool generator using one or more of said computers for executing software for generating a realistic tool image of the selected user tool model for displaying on said display; said inputs used by said computers for dynamically manipulating said tool image for dynamically interacting with 
 to generate a navigation path for the medical procedure in the dynamic image model;
a user interface to the computer system configured for permitting a user to utilize images obtained from both the dynamic image model and live images to provide a combined image for display to aid implementation of the medical procedure on the particular patient, wherein said modeling system is configured to accept a settable deviation amount value, and wherein said modeling system detects, during the surgical procedure, a deviation from said navigation path by the set deviation amount value, and wherein said modeling system is configured for use in an operating room during actual performance of the surgical procedure on the particular patient such that an alarm is activated by the modeling system when a part of the implementation of the surgical procedure detected a deviation from said navigation path during the implementation of the medical procedure on the particular patient.



As seen from the table most of the elements of claim 1 of the application map into  Claim 1 of US Patent # 8831924, with slight language variation claiming the same features. The first difference is claim 1 of the patent is silent RE: a camera for generating a live image of the biological tissues of the particular patient for display.  However Hannula teaches  a camera for generating a live image of the biological tissues of the particular patient for display in Figs 1-2, [0026], [0051] in order to provide a live view with an anatomical model in superimposed manner aiding the surgeon during a surgery. Thus, it would have been obvious to one of ordinary skill in the art 
The second difference is claim 1 of the patent is silent RE: utilizing images obtained from both the dynamic image model and live images to provide a combined image for display to aid a surgical operation, wherein said modeling system is configured for use in an operating room during the medical procedure on the particular patient.  However Hannula teaches adding or modifying features of said biological tissues utilizing images obtained from both the dynamic image model and live images to provide a combined image for display on said display for display to aid a surgical operation, wherein said modeling system is configured for use in an operating room during the medical procedure on the particular patient in [0037]-[0038], [0042] wherein the anatomical model is modified manually to align with the live view and locking the two view to reflect changes of each other with continuous tracking. Hannula further teaches modifying the transparency of at least a portion of the functional map/the anatomical model portion independently [0047] to vary display options of the model or the live image as required or desired by the surgeon.

When Hannula is applied as set forth above, the system will use anatomical images of the particular patient in order effectively perform the surgery on the patient.
The third difference is claim 1 of the patent # 8831924 is silent RE: to generate a navigation path for the medical procedure; and to track activity during implementation of the medical procedure for detecting a deviation from said navigation path by the set deviation amount value such that an alarm is activated by the modeling system in response to the detected deviation from said navigation path during the implementation of the medical procedure, wherein said modeling system is configured to accept a settable deviation amount value. However Harbaugh teaches to generate a navigation path for the medical procedure; and to track activity during implementation of the medical procedure for detecting a deviation from said navigation path by the set deviation amount value such that an alarm is activated by the modeling system in response to the detected deviation from said navigation path during the implementation of the medical procedure in Fig 1, [0017]-[0019] “a suggested incision path and length 
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Claim 1 of US Patent # 8831924 as modified by Hannula a method and system to generate a navigation path for the medical procedure in the dynamic image model; and to track activity during implementation of the medical procedure such that an alarm is activated by the modeling system for deviation from said navigation path during the implementation of the medical procedure, wherein said modeling system is configured to accept a settable deviation amount value, as set forth above by combining Harbaugh and Burroughs, as 

Claim 16 recites limitations similar in scope with limitations of claim 1 as method utilizing the system and therefore rejected under the same rationale. Hannula further teaches adding or modifying features of said biological tissues utilizing images obtained from both the dynamic image model and live images to provide a combined image for display on said display in [0037]-[0038], [0042] wherein the anatomical model is modified manually to align with the live view and locking the two view to reflect changes of each other with continuous tracking. Hannula further teaches modifying the transparency of at least a portion of the functional map/the anatomical model portion independently [0047] to vary display options of the model or the live image as required or desired by the surgeon. This can be equally applied in Claim 1 of US Patent # 8831924 as modified by Hannula, Harbaugh and Burroughs to allow the user to add or modify features of said biological tissues interactively to increase system effectiveness and user experience, as readily recognized by one in ordinary skill of art.
Claim 1 of US Patent # 8831924 as modified by Hannula, Harbaugh and Burroughs is silent RE: obtaining the patient image for storing. However Hannula teaches generating functional map of the brain comprising an anatomical model of the brain and NBS functional data associated with the brain using MRI image for the patient and  storing within a data repository in [0006], [0029] prior to the surgery, includes 

Claim 26 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent # 8831924 B1, in view of  Hannula, Harbaugh, and Burroughs as applied to claim 16 above, further in view of  Avisar’103 and further in view of Cohen et al and Mcgee et al.

Claim 26 recites limitations similar in scope with limitations of claim 16 and therefore rejected under the same rationale.
Claim 1 of US Patent # 8831924 as modified by Hannula silent RE:
building a case to support said surgery in advance of said surgery by creating models for the particular patient using the patient medical images configured for generating dynamic images of the biological tissues of the particular patient.
However Avisar’103 teaches the above in [0037] that can be equally applied for effective  planning and preparation, allowing surgeons to tailor a specific surgical strategy for a given case, maximizing the surgery efficiency while minimizing the risk and thereby ensuring effectiveness of the system.
Claim 1 of US Patent # 8831924 as modified by Hannula, Harbaugh, Burroughs and Avisar’103 is silent RE:
receiving data from an external surgical system being used during the surgery, said data being used by said simulation tool to ensure that said dynamic image of the biological tissues is consistent with an operation of the external surgical system. 
However Avisar’103 teaches receiving data from an external surgical system being used during the surgery, said data being used by said simulation tool as connecting and using Collaborative Theater allowing surgeons to rehearse together, on a patient case toward a surgery in Fig 2, [0074]. Avisar’103 is silent RE: for use in generating said dynamic image of tissues for display consistent with an operation of the external surgical system. 
However Cohen teaches receiving a user-defined scene from external system in [0028]-[0029], [0056], [0063] etc that can be used or edited to generate a medical procedure simulation for further interaction to practice the procedure similar to claim 24 of the patent. This can equally be applied in  Claim 1 of US Patent # 8831924 as modified by Hannula, Harbaugh, Burroughs and Avisar’103 for receiving data from the external surgical system for use in generating said dynamic image of tissues for display consistent with an operation of the external surgical system to increase the effectiveness of the collaborative surgical system connecting and sharing knowledge and experience with planning and rehearsal together (Avisar’103 Fig 2, [0074]). 
Claim 1 of US Patent # 8831924 as modified by Hannula, Harbaugh, Burroughs, Avisar’103 and Cohen is silent RE:
 tool to the specific anatomical structure represented by the marker during the surgery.
However McGee teaches in Fig 6 and [0025], [0043], [0047], [0050] etc. to provide real-time feedback that helps ensure that the user does not inadvertently deliver therapy to site that should be avoided.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Claim 1 of US Patent # 8831924 as modified by Hannula, Harbaugh, Burroughs, Avisar’103 and Cohen wherein said surgical path includes the user placing a marker marking a specific anatomical structure of the particular patient, and wherein the alarm is activated by the modeling system when the surgeon deviates from said navigation path during the implementation of the medical procedure by a proximity of the user tool to the specific anatomical structure represented by the marker during the surgery, as suggested by McGee, as this doesn’t change the overall operation of the system, and it could be used to provide real-time feedback that helps ensure that the user does not inadvertently deliver therapy to site that should be avoided and thereby increasing system effectiveness and user experience.

Claim 28 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 13 of US Patent # 8831924 B1, in view of  Hannula, Harbaugh, and Burroughs as applied to claim 1 above and further in view of Avisar’103, further in view of Cohen, and further in view of Bronstein. 

Claim 28 recites limitations similar in scope with limitations of claim 1 and therefore rejected under the same rationale. In addition claim 1 of US Patent # 8831924 B1 teaches a database for storing medical images of a particular patient, wherein said database is also configured for storing medical images of a particular patient.
Claim 1 of US Patent # 8831924 as modified by Hannula, Harbaugh and Burroughs is silent RE:
wherein said modeling system is configured for building a case to support said surgical procedure in advance of said procedure by creating models for the particular patient using the patient medical images; and a user interface for selecting said case from a plurality of such cases for loading in said modeling system. 
However Avisar’103 teaches the above in [0037], and [0049] that can be equally applied for effective  planning and preparation, allowing surgeons to tailor a specific surgical strategy for a given case, maximizing the surgery efficiency while minimizing the risk and thereby ensuring effectiveness of the system.
Claim 1 of US Patent # 8831924 as modified by Hannula, Harbaugh, Burroughs and Avisar’103 is silent RE:
The database storing a library of a plurality of models of different organs and/or tissues. However Cohen teaches in [0022],  [0029] and [0086] wherein a user selects 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Claim 1 of US Patent # 8831924 as modified by Hannula, Harbaugh, Burroughs and Avisar’103, a database for storing a library of a plurality of models of different organs and/or tissues as suggested by Cohen, as this doesn’t change the overall operation of the system, and it could be used to interactively define a customized simulated scene and thereby increasing system effectiveness and user experience.

Claim 1 of US Patent # 8831924 as modified by Hannula, Harbaugh, Burroughs, Avisar’103 and Cohen is silent RE:
an interface to connect to an interface of an external surgical system or tool present in the operating room for receiving data from the external surgical system or tool for use in generating said dynamic image of tissues for display consistent with an operation of the external surgical system or tool. 
However Avisar’103 teaches receiving data from an external surgical system being used during the surgery, said data being used by said simulation tool as connecting and using Collaborative Theater allowing surgeons to rehearse together, on a patient case toward a surgery in Fig 2, [0074]. Avisar’103 is silent RE: for use in generating said dynamic image of tissues for display consistent with an operation of the external surgical system. 
Claim 1 of US Patent # 8831924 as modified by Hannula, Harbaugh, Burroughs, Avisar’103 and Cohen to include an interface to connect to an interface of an external surgical system or tool present in the operating room for receiving data from the external surgical system or tool for use in generating said dynamic image of tissues for display consistent with an operation of the external surgical system or tool, to increase the effectiveness of the collaborative surgical system connecting and sharing knowledge and experience with planning and rehearsal together (Avisar’103 Fig 2, [0074]). 

Claim 1 of US Patent # 8831924 as modified by Hannula, Harbaugh, Avisar’103 and Cohen is silent RE: a touchscreen display and receiving inputs from the user via said touchscreen display. 
However Bronstein teaches in [0084] wherein a user can interactively mark area by sketching directly on the touchscreen display.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Claim 1 of US Patent # 8831924 as modified by Hannula, Harbaugh, Burroughs, Avisar’103 and Cohen a touchscreen display and receiving inputs from the user via said touchscreen display, as suggested by Bronstein, as this doesn’t change the overall operation of the system, and it could 





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411.  The examiner can normally be reached on Monday- Friday 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark K ZIMMERMAN can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sultana M Zalalee/           Primary Examiner, Art Unit 2619